DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 07/22/2020. Claims 1-22 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) was filed on 07/22/2020 and 08/31/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Jacobs on 07/05/2022.
The application has been amended as follows: 
Proposed amendments submitted by Christopher Jacobs on 07/05/2022 are to replace all previously submitted claims.

1.	(Currently Amended) A system comprising a supply of containers, a supply of dunnage elements, and a dunnage conforming apparatus for applying a dunnage element from the supply of dunnage elements about contents in a container from the supply of containers, 
wherein the dunnage conforming apparatus includes an array of pushers movable relative to one another and having end faces for engaging the dunnage element to cause the dunnage element to conform to the shape of the contents in the container, wherein the pushers are defaultly biased to an extended state and are movable against the bias in response to engagement of the end faces by the contents, and wherein at least one of the pushers is movable against the bias separately from a remainder of the pushers to enable conformance to the shape of the contents. 

2.	(Currently amended) The system of claim 1, further including a motive device to which the array is coupled for moving the end faces into the engagement with the contents. 

3.	(Currently amended) The system of claim 1, wherein the pushers of the array are collectively mounted to a common carrier. 

4.	(Currently amended) The system of claim 1, wherein the pushers of the array are aligned for movement relative to one another along parallel vertically-disposed axes. 

5.	(Currently amended) The system of claim 1, wherein at least one the pushers includes a piston and a tip coupled to the piston, wherein the tip is resiliently movable relative to the piston. 

6.	(Currently amended) The system of claim 1, wherein the apparatus is configured to maintain the end faces relatively planar to one another with the pushers in their respective extended states. 

7.	(Currently amended) The system of claim 1, further including a carrier to which each of the pushers of the array is mounted at a respective mount in their respective extended states. 

8.	(Currently amended) The system of claim 1, wherein each of the pushers of the array is individually biased. 

9.	(Currently amended) The system of claim 1, wherein the bias applied to the pushers is adjustable for at least one of the pushers. 

10.	(Currently amended) The system of claim 1, wherein the bias applied to the pushers is varied such that at least one of the pushers is acted on by a different biasing force than the remainder of the pushers. 

11.	(Currently amended) The system of claim 10, wherein at least one pusher disposed at a periphery of the array is biased to the extended state by a greater biasing force than at least one pusher disposed inwardly of the periphery of the array. 

12.	(Currently amended) The system of claim 1, further including at least one biasing element to apply the bias, and wherein the biasing element is a spring. 

13.	(Currently amended) The system of claim 1, further including at least one biasing element to apply the bias, and wherein the biasing element is configured to regulate a gas flow applying a biasing force against one or more of the pushers. 

14.	(Currently amended) The system of claim 1, further including an apertured plate coupled relative to the array, the apertured plate having apertures aligned relative to the pushers to allow the pushers to be moved through the apertured plate, and the apertured plate having an application state disposed vertically below the extended state of the pushers for being moved to apply the dunnage element to a position of an uppermost elevation of the contents relative to a bottom section of the container. 

15.	(Currently amended) The system of claim 14, wherein the apertured plate is movable relative to the array. 

Claims 16-20 (Canceled).

21.	(Currently amended) A method of limiting shifting of contents of a container relative to the container includes the steps of:
providing a supply of containers with contents for shipment;
providing a supply of dunnage elements;
placing a dunnage element from the supply of dunnage elements onto the contents in a container from the supply of containers;
engaging the dunnage element with a plurality of end faces of pushers disposed in an array;
engaging varying dimensions of the contents with differing pushers of the array, wherein the pushers are vertically biased to extended positions prior to the engagement with the contents, and wherein the engagement of the pushers with the contents includes collective movement of the pushers in their extended positions into the engagement with the varying dimensions of the contents; and
conforming the dunnage element to the varying dimensions of the contents via movement of the pushers against the bias in response to the engagement of the pushers with the varying dimensions. 

22.	(Canceled).
Allowable Subject Matter
Claim 1-15 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, either singularly or in combination of, fails to anticipate every feature of claims 1 and 21, wherein the claims require a dunnage system and method of use which requires an array of biased pusher elements, wherein each pusher element is individually biased, in order to conform a dunnage material provided from a supply of dunnage to conform to the contents of a container from a supply of containers.
Monti disclose a cotton wool wad insertion into a container to prevent impacting of the pharmaceutical articles in the bottom of the container, however, Monti fails to disclose an array of pusher elements which are individually biased to conform the dunnage material to the contents of the container.
Cheich disclose an automated dunnage filling system, wherein a dunnage is deposited within a box and the box is closed as illustrated in Figs. 4-8, however, Cheich fails to disclose an array of pusher elements which are individually biased to conform the dunnage material to the contents of the container.
Simmons discloses a dunnage packing system, wherein a single plunger pushes a dunnage material into a container, however, Simmons fails to disclose an array of pusher elements which are individually biased to conform the dunnage material to the contents of the container.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        07/08/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731